Per Curiam: This ease has been already before this court, and is reported in 52 Ills. 93, where the facts are stated and all the questions decided. It is there held that the plaintiff rvas entitled to recover, and the only new evidence offered on the last trial was the record of a suit brought by Hale against Snickard to recover the purchase money due on the contract of sale. It is said this was an affirmance of that contract, and takes from Hale the right to bring ejectment. We are utterly unable to see what bearing this evidence has upon that question. Hale proved the legal title in himself, and there was no connection between the defendants and Snickard. The judgment is in conformity with the opinion given when the case was here before, and is affirmed for the reasons then given. Judgment affirmed.